PER CURIAM.
Upon the authority of Alaska Steamship Co. v. McHugh, 268 U.S. 23, 45 S.Ct. 396, 69 L.Ed. 825, decided April 13, 1925, the judgment of the District Court of Alaska, Division No. 1, is reversed, and a new trial ordered, because of error by the District Court in its instructions to the jury, that the statute entitled “An act relating to liability of common carriers in the District of Columbia and territories, and common carriers engaged in commerce between the states and between the states and foreign nations to their employees” (chapter 3073, 34 Stat. 232), was applicable and controlling.